Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 8/2/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 8/2/2022.  In particular, claim 3 has been amended to limit D10 to 9μm or more, and claims 21-25 are new.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 3, 8-12, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US 2020/0369891) in view of Bagala, Sr. (US 8,088,212).
With respect to claims 3, 8, and 21-25, Hamm discloses effect pigments having typical particle size distributions of D10 (corresponds to claimed D10) of 5-40 μm, D50 (corresponds to claimed D50) of 15-150 μm, and D90 (corresponds to claimed D90) of 50-200 μm (paragraph 0048), where the effect pigments are a pigment such as titanate flakes coated with tin/antimony mixed oxides (paragraph 0057, claims 1 and 7).
Hamm discloses D10, D50, and D90 which overlap with claimed range but fails to disclose with sufficient specificity the claimed ratio of (D90 – D10)/D50.
Bagala, Sr. discloses an effect pigment having improved sparkle with a synthetic platelet substrate (preferably glass but not limited to glass (abstract; col. 4, lines 28-30), wherein D10 is at least 9.5 microns, D50 is 20-40 microns, and D90 is 35-85 microns (col. 4, lines 5-20).  The lower endpoints provide a (D90 – D10)/D50 of less than 1.275, i.e., when D10 is 9.5, D50 is 20, and D90 is 35.
Given that both Hamm and Bagala, Sr. are drawn to effect piments and further given that Bagala, Sr. discloses that a specific size distribution which falls within the most preferred ranges taught by Hamm provides for increased sparkle effects, it would have been obvious to one of ordinary skill in the art to utilize the claimed size distribution parameters of D10, D50, and D90.
With respect to claims 9-12, Hamm discloses that the effects pigments are useful in inks, paints, and plastic formulations (paragraph 0072-0073).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US 2020/0369891) in view of Bagala, Sr. (US 8,088,212) and further in view of Sexton (US 8,617,646).
The discussion with respect to Hamm and Bagala, Sr. in paragraph 5 above is incorporated here by reference.
Hamm discloses that the effect pigments are used in inks (paragraph 0072), however, it fails to disclose that the ink includes resin and solvent.
Sexton discloses a metallic ink composition comprising a metallic pigment and also includes a solvent and a fixing resin (abstract).
Given that Hamm discloses that the flaky titanates are useful as pigments in ink and further given that Sexton teaches that an ink composition comprising metallic pigment also comprises resin and solvent, it would have been obvious to one of ordinary skill in the art to utilize the flaky titanate of Hamm and Bagala, Sr. in an ink composition comprising resin and solvent.
	 
Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn